                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                              4:19CR3096
     vs.
                                                            ORDER
ALICIA D. ELLIOTT,
                Defendant.


       Defendant has moved to continue the trial, (Filing No. 18), because the
parties are currently engaged in plea discussions. The motion to continue is
unopposed. Based on the showing set forth in the motion, the court finds the
motion should be granted. Accordingly,

     IT IS ORDERED:

     1)    Defendant’s motion to continue, (Filing No. 18), is granted.

     2)    The trial of this case is set to commence before the Honorable John
           M. Gerrard, United States District Judge, in Courtroom 1, 100
           Centennial Mall North, United States Courthouse, Lincoln, Nebraska,
           at 9:00 a.m. on January 21, 2020, or as soon thereafter as the case
           may be called, for a duration of three (3) trial days. Jury selection will
           be held at commencement of trial.

     3)    The ends of justice served by granting the motion to continue
           outweigh the interests of the public and the defendant in a speedy
           trial, and the additional time arising as a result of the granting of the
           motion, the time between today’s date and January 21, 2020, shall
           be deemed excludable time in any computation of time under the
           requirements of the Speedy Trial Act, because although counsel
           have been duly diligent, additional time is needed to adequately
           prepare this case for trial and failing to grant additional time might
           result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
           Failing to timely object to this order as provided under this court’s
           local rules will be deemed a waiver of any right to later claim the time
           should not have been excluded under the Speedy Trial Act.

     November 27, 2019.                     BY THE COURT:
                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
